Exhibit 10.3

Crimson Wine Group, Ltd.
2013 Omnibus Incentive Plan

Article 1. Establishment & Purpose

          1.1 Establishment. Crimson Wine Group, Ltd., a corporation registered
in Delaware, hereby establishes the Crimson Wine Group 2013 Omnibus Incentive
Plan (hereinafter referred to as the “Plan”) as set forth in this document.

          1.2 Purpose of the Plan. The purpose of this Plan is to attract,
retain and motivate officers, employees, and non-employee directors providing
services to the Company, any of its Subsidiaries, or Affiliates and to promote
the success of the Company’s business by providing the participants of the Plan
with appropriate incentives.

Article 2. Definitions

           Whenever capitalized in the Plan, the following terms shall have the
meanings set forth below.

          2.1 “Affiliate” means any entity that the Company, either directly or
indirectly, is in common control with, is controlled by or controls, or any
entity that the Company has a substantial direct or indirect equity interest, as
determined by the Board.

          2.2 “Annual Award Limit” shall have the meaning set forth in Section
5.1.

          2.3 “Award” means any Option, Stock Appreciation Right, Restricted
Stock, Other Stock-Based Award, or Performance-Based Compensation Award that is
granted under the Plan.

          2.4 “Award Agreement” means either (a) a written agreement entered
into by the Company and a Participant setting forth the terms and provisions
applicable to an Award granted under this Plan, or (b) a written statement
issued by the Company, a Subsidiary or Affiliate to a Participant describing the
terms and conditions of the actual grant of such Award.

          2.5 “Beneficial Owner” or “Beneficial Ownership” shall have the
meaning ascribed to such term in Rule 13d-3 of the General Rules and Regulations
under the Exchange Act.

          2.6 “Board” means the Board of Directors of the Company.

          2.7 “Change of Control” unless otherwise specified in the Award
Agreement, means the occurrence of any of the following events:

 

 

 

 

 

 

(a)

any consolidation, amalgamation, or merger of the Company with or into any other
Person, or any other corporate reorganization, business combination, transaction
or transfer of securities of the Company by its stockholders, or a series of
transactions (including the acquisition of capital stock of the Company),
whether or not the Company is a party thereto, in which the stockholders of the
Company immediately prior to such transaction, collectively have Beneficial
Ownership, directly or indirectly, of capital stock representing directly, or
indirectly through one


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

or more entities, less than fifty percent (50%) of the equity (measured by
economic value or voting power (by contract, share ownership or otherwise)) of
the Company or other surviving entity immediately after such transaction;

 

 

 

 

 

 

(b)

the sale or disposition, in one transaction or a series of related transactions,
of all or substantially all of the assets of the Company to any Person;

 

 

 

 

 

 

(c)

during any period of twelve consecutive months commencing on or after the
Effective Date, individuals who as of the beginning of such period constituted
the entire Board (together with any new directors whose election by such Board
or nomination for election by the Company’s shareholders was approved by a vote
of at least two-thirds of the directors of the Company, then still in office,
who were directors at the beginning of the period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority thereof; or

 

 

 

 

 

 

(d)

approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

          2.8 “Code” means the U.S. Internal Revenue Code of 1986, as amended
from time to time.

          2.9 “Committee” means the Compensation Committee of the Board or any
other committee designated by the Board to administer this Plan, or in the
absence of any Compensation Committee or other such designated committee, the
Board. To the extent applicable, the Committee shall have at least two members,
each of whom shall be (i) a Non-Employee Director, (ii) an Outside Director, and
(iii) an “independent director” within the meaning of the listing requirements
of any exchange on which the Company is listed.

          2.10 “Company” means Crimson Wine Group, Ltd., a Delaware corporation,
and any successor thereto.

          2.11 “Covered Employee” means for any Plan Year, a Participant
designated by the Company as a potential “covered employee,” as such term is
defined in Section 162(m) of the Code.

          2.12 “Director” means a member of the Board who is not an Employee.

          2.13 “Effective Date” means the date set forth in Section 14.17.

          2.14 “Employee” means an officer or other employee of the Company, a
Subsidiary or Affiliate, including a member of the Board who is an employee of
the Company, a Subsidiary or Affiliate.

          2.15 “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time.

--------------------------------------------------------------------------------



          2.16 “Extraordinary Event” means, unless otherwise specified in the
Award Agreement, the occurrence of any of the following events:

 

 

 

 

 

 

(a)

a Change of Control;

 

 

 

 

 

 

(b)

The Company’s Board of Directors shall approve a partial liquidation of the
Company under Section 302(b)(4) of the Code or other extraordinary corporate
contraction or distribution or other extraordinary transaction that is
determined by the Board of Directors to be appropriate and in the best interests
of the Company and which by its terms precludes the existence of Company
securities convertible into Shares; or

 

 

 

 

 

 

(c)

The Company’s Board of Directors shall approve any merger, consolidation, or
like business combination or reorganization of the Company, the consummation of
which would result in the occurrence of any event described in Article 2.16(b)
above.

          2.17 “Fair Market Value” means, as of any date, the per Share value
determined as follows, in accordance with applicable provisions of Section 409A
of the Code:

 

 

 

 

 

 

(a)

The average of the high and low trading price on the New York Stock Exchange or
any other recognized stock exchange or any established over-the-counter trading
system on which Shares are readily tradable, or if no trades were made on any
such day, the immediately preceding day on which trades were made; or

 

 

 

 

 

 

(b)

In the absence of an established market for the Shares of the type described in
(a) above, the per Share Fair Market Value thereof shall be determined by the
Committee in good faith and in accordance with applicable provisions of
Section 409A of the Code.

          2.18 “Incentive Stock Option” means an Option intended to meet the
requirements of an incentive stock option as defined in Section 422 of the Code
and designated as an Incentive Stock Option.

          2.19 “New York Stock Exchange” means the New York Stock Exchange or
any successor body carrying on the business of the New York Stock Exchange.

          2.20 “Non-Employee Director” means a person defined in Rule
16b-3(b)(3) promulgated by the Securities and Exchange Commission under the
Exchange Act, or any successor definition adopted by the Securities and Exchange
Commission.

          2.21 “Nonqualified Stock Option” means an Option that is not an
Incentive Stock Option.

          2.22 “Other Stock-Based Award” means any right granted under Article 9
of the Plan.

--------------------------------------------------------------------------------



          2.23 “Option” means any stock option granted from time to time under
Article 6 of the Plan.

          2.24 “Option Price” means the purchase price per Share subject to an
Option, as determined pursuant to Section 6.2 of the Plan.

          2.25 “Outside Director” means a member of the Board who is an “outside
director” within the meaning of Section 162(m) of the Code and the regulations
promulgated thereunder.

          2.26 “Participant” means any eligible person as set forth in Section
4.1 to whom an Award is granted.

          2.27 “Performance-Based Compensation” means compensation under an
Award that is intended to constitute “Other Performance-Based Compensation”
within the meaning of Section 162(m) of the Code or any successor provision or
“qualified performance-based compensation” within the meaning of the regulations
promulgated under Section 162(m) of the Code or any successor provision.

          2.28 “Performance Measures” means measures as described in Section
10.1 on which the performance goals are based in order to qualify Awards as
Performance-Based Compensation.

          2.29 “Performance Period” means the period of time during which the
performance goals must be met in order to determine the degree of payout and/or
vesting with respect to an Award.

          2.30 “Person” shall have the meaning ascribed to such term in Section
3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d) thereof,
including a “group” as defined in Section 13(d) thereof.

          2.31 “Plan” means the Crimson Wine Group 2013 Omnibus Incentive Plan.

          2.32 “Plan Year” means the applicable fiscal year of the Company.

          2.33 “Restricted Stock” means any Award granted under Article 8.

          2.34 “Restriction Period” means the period during which Restricted
Stock awarded under Article 8 of the Plan is subject to forfeiture.

          2.35 “Service” means service as an Employee or Director.

          2.36 “Share” means a common share of the Company, par value $0.01 per
share, or such other class or kind of shares or other securities resulting from
the application of Section 12.1.

          2.37 “Stock Appreciation Right” means any right granted under Article
7.

--------------------------------------------------------------------------------



          2.38 “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company (or any parent of the
Company) if each of the corporations, other than the last corporation in each
unbroken chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.

          2.39 “Ten Percent Shareholder” means a person who on any given date
owns, either directly or indirectly (taking into account the attribution rules
contained in Section 424(d) of the Code), stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or a
Subsidiary or Affiliate.

Article 3. Administration

          3.1 Authority of the Committee. The Plan shall be administered by the
Committee, which shall have full power to interpret and administer the Plan and
Award Agreements and full authority to select the Employees and Directors to
whom Awards will be granted, and to determine the type and amount of Awards to
be granted to each such Employee or Director, and the terms and conditions of
Awards and Award Agreements. Without limiting the generality of the foregoing,
the Committee may, in its sole discretion but subject to the limitations in
Article 13, clarify, construe or resolve any ambiguity in any provision of the
Plan or any Award Agreement, extend the term or period of exercisability of any
Awards, or waive any terms or conditions applicable to any Award. Awards may, in
the sole discretion of the Committee, be made under the Plan in assumption of,
or in substitution for, outstanding awards previously granted by the Company or
any of its Subsidiaries or Affiliates or a company acquired by the Company or
with which the Company combines. The Committee shall have full and exclusive
discretionary power to adopt rules, forms, instruments, and guidelines for
administering the Plan or any subplans as the Committee deems necessary or
proper. Notwithstanding anything in this Section 3.1 to the contrary, the Board,
or any other committee or sub-committee established by the Board, is hereby
authorized (in addition to any necessary action by the Committee) to grant or
approve Awards as necessary to satisfy the requirements of Section 16 of the
Exchange Act and the rules and regulations thereunder and to act in lieu of the
Committee with respect to Awards made to Non-Employee Directors under the Plan.
All actions taken and all interpretations and determinations made by the
Committee or by the Board (or any other committee or sub-committee thereof), as
applicable, shall be final and binding upon the Participants, the Company, and
all other interested individuals.

          3.2 Delegation. The Committee may delegate to one or more of its
members, one or more officers of the Company or any of its Subsidiaries or
Affiliates, and one or more agents or advisors such administrative duties or
powers as it may deem advisable; provided that the Committee shall not delegate
to officers of the Company or any of its Subsidiaries or Affiliates the power to
make grants of Awards to officers of the Company or any of its Subsidiaries or
Affiliates; provided, further, that no delegation shall be permitted under the
Plan that is prohibited by applicable law.

--------------------------------------------------------------------------------



Article 4. Eligibility and Participation

          4.1 Eligibility. Participants will consist of such Employees and
Directors as the Committee in its sole discretion determines and whom the
Committee may designate from time to time to receive Awards. Designation of a
Participant in any year shall not require the Committee to designate such person
to receive an Award in any other year or, once designated, to receive the same
type or amount of Award as granted to the Participant in any other year.

          4.2 Type of Awards. Awards under the Plan may be granted in any one or
a combination of: (a) Options, (b) Stock Appreciation Rights, (c) Restricted
Stock, (d) Other Stock-Based Awards, and (e) Performance-Based Compensation
Awards. The Plan sets forth the performance goals and procedural requirements to
permit the Company to design Awards that qualify as Performance-Based
Compensation, as described in Article 10 hereof. Awards granted under the Plan
shall be evidenced by Award Agreements (which need not be identical) that
provide additional terms and conditions associated with such Awards, as
determined by the Committee in its sole discretion; provided, however, that in
the event of any conflict between the provisions of the Plan and any such Award
Agreement, the provisions of the Plan shall prevail.

Article 5. Shares Subject to the Plan and Maximum Awards

          5.1 Number of Shares Available for Awards.

 

 

 

 

 

 

(a)

(i) General. Subject to adjustment as provided in Article 12 hereof, the maximum
number of Shares available for issuance to Participants pursuant to Awards under
the Plan shall be 1,000,000 Shares. The number of Shares available for granting
Incentive Stock Options under the Plan shall not exceed 1,000,000 Shares,
subject to Article 12 hereof and the provisions of Sections 422 or 424 of the
Code and any successor provisions. The Shares available for issuance under the
Plan may consist, in whole or in part, of authorized and unissued Shares or
treasury Shares. Any Shares delivered to the Company as part or full payment for
the purchase price of an Award, or to the extent the Committee determines that
the availability of Incentive Stock Options will not be compromised, or to
satisfy the Company’s withholding obligation with respect to an Award, shall
again be available for Awards; provided, however, that such Shares shall
continue to be counted as outstanding for purposes of determining whether an
Annual Award Limit has been attained.

 

 

 

 

 

 

(b)

Annual Award Limits. The maximum number of Shares with respect to Awards
denominated in Shares that may be granted to any Participant in any Plan Year
shall be 600,000 Shares, subject to adjustments made in accordance with Article
12 hereof (the “Annual Award Limit”).

 

 

 

 

 

 

(c)

Additional Shares. In the event that any outstanding Award expires, is
forfeited, cancelled or otherwise terminated without the issuance of Shares or
is otherwise settled for cash, the Shares subject to such Award, to the extent
of any such forfeiture, cancellation, expiration, termination or


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

settlement for cash, shall again be available for Awards. If the Committee
authorizes the assumption under this Plan, in connection with any merger,
consolidation, acquisition of property or stock, or reorganization, of awards
granted under another plan, such assumption shall not (i) reduce the maximum
number of Shares available for issuance under this Plan or (ii) be subject to or
counted against a Participant’s Annual Award Limit.

Article 6. Stock Options

          6.1 Grant of Options. The Committee is hereby authorized to grant
Options to Participants. Each Option shall permit a Participant to purchase from
the Company a stated number of Shares at an Option Price established by the
Committee, subject to the terms and conditions described in this Article 6 and
to such additional terms and conditions, as established by the Committee, in its
sole discretion, that are consistent with the provisions of the Plan. Options
shall be designated as either Incentive Stock Options or Nonqualified Stock
Options, provided that Options granted to Directors shall be Nonqualified Stock
Options. An Option granted as an Incentive Stock Option shall, to the extent it
fails to qualify as an Incentive Stock Option, be treated as a Nonqualified
Stock Option. Neither the Committee nor the Company or any of its Affiliates
shall be liable to any Participant or to any other Person if it is determined
that an Option intended to be an Incentive Stock Option does not qualify as an
Incentive Stock Option. Options shall be evidenced by Award Agreements which
shall state the number of Shares covered by such Option. Such agreements shall
conform to the requirements of the Plan, and may contain such other provisions,
as the Committee shall deem advisable.

          6.2 Terms of Option Grant. The Option Price shall be determined by the
Committee at the time of grant, but shall not be less than the Fair Market Value
of a Share on the date of grant. In the case of any Incentive Stock Option, the
Option Price shall be (i) if granted to a person other than a Ten Percent
shareholder, not less than 100% of the Fair Market Value of a Share on the date
of grant or (ii) if granted to a Ten Percent Shareholder, not be less than 110%
of the Fair Market Value of a Share on the date of grant.

          6.3 Option Term. The term of each Option shall be determined by the
Committee at the time of grant and shall be stated in the Award Agreement, but
in no event shall such term be greater than ten years (or, in the case on an
Incentive Stock Option granted to a Ten Percent Shareholder, five (5) years).

          6.4 Time of Exercise. Options granted under this Article 6 shall be
exercisable based on the passage of time as the Committee shall in each instance
approve, which terms and restrictions need not be the same for each grant or for
each Participant.

          6.5 Method of Exercise. Except as otherwise provided in the Plan or in
an Award Agreement, an Option may be exercised for all, or from time to time any
part, of the Shares for which it is then exercisable. For purposes of this
Article 6, the exercise date of an Option shall be the later of the date a
notice of exercise is received by the Company and, if applicable, the date
payment is received by the Company pursuant to clauses (i), (ii), (iii) or (iv)
in the following sentence (including the applicable tax withholding pursuant to
Section 14.3 of the Plan). The aggregate Option Price for the Shares as to which
an Option is exercised shall be paid to the

--------------------------------------------------------------------------------



Company in full at the time of exercise at the election of the Participant (i)
in cash or its equivalent (e.g., by cashier’s check), (ii) to the extent
permitted by the Committee, in Shares (whether or not previously owned by the
Participant) having a Fair Market Value equal to the aggregate Option Price for
the Shares being purchased and satisfying such other requirements as may be
imposed by the Committee, (iii) partly in cash and, to the extent permitted by
the Committee, partly in such Shares (as described in (ii) above) or (iv) if
there is a public market for the Shares at such time, subject to such
requirements as may be imposed by the Committee, through the delivery of
irrevocable instructions to a broker to sell Shares obtained upon the exercise
of the Option and to deliver promptly to the Company an amount out of the
proceeds of such sale equal to the aggregate Option Price for the Shares being
purchased. The Committee may prescribe any other method of payment that it
determines to be consistent with applicable law and the purpose of the Plan.

          6.6 Limitations on Incentive Stock Options. Incentive Stock Options
may be granted only to employees of the Company or of a “parent corporation” or
“subsidiary corporation” (as such terms are defined in Section 424 of the Code)
at the date of grant. The aggregate Fair Market Value (generally determined as
of the time the Option is granted) of the Shares with respect to which Incentive
Stock Options are exercisable for the first time by a Participant during any
calendar year under all plans of the Company and of any “parent corporation” or
“subsidiary corporation” shall not exceed one hundred thousand dollars
($100,000), or the Option shall be treated as a Nonqualified Stock Option. For
purposes of the preceding sentence, Incentive Stock Options will be taken into
account generally in the order in which they are granted. Each provision of the
Plan and each Award Agreement relating to an Incentive Stock Option shall be
construed so that each Incentive Stock Option shall be an incentive stock option
as defined in Section 422 of the Code, and any provisions of the Award Agreement
thereof that cannot be so construed shall be disregarded.

Article 7. Stock Appreciation Rights

          7.1 Grant of Stock Appreciation Rights. The Committee is hereby
authorized to grant Stock Appreciation Rights to Participants, including a grant
of Stock Appreciation Rights in tandem with any Option at the same time such
Option is granted (a “Tandem SAR”). Stock Appreciation Rights shall be evidenced
by Award Agreements that shall conform to the requirements of the Plan and may
contain such other provisions, as the Committee shall deem advisable. Subject to
the terms of the Plan and any applicable Award Agreement, a Stock Appreciation
Right granted under the Plan shall confer on the holder thereof a right to
receive, upon exercise thereof, the excess of (a) the Fair Market Value of a
specified number of Shares on the date of exercise over (b) the grant price of
the right as specified by the Committee on the date of the grant. Such payment
may be in the form of cash, Shares, other property or any combination thereof,
as the Committee shall determine in its sole discretion.

          7.2 Terms of Stock Appreciation Right. Subject to the terms of the
Plan and any applicable Award Agreement, the grant price (which shall not be
less than 100% of the Fair Market Value of a Share on the date of grant), term,
methods of exercise, methods of settlement, and any other terms and conditions
of any Stock Appreciation Right shall be as determined by the Committee. The
Committee may impose such other conditions or restrictions on the exercise

--------------------------------------------------------------------------------



of any Stock Appreciation Right as it may deem appropriate. No Stock
Appreciation Right shall have a term of more than 10 years from the date of
grant.

          7.3 Tandem Stock Appreciation Rights and Options. A Tandem SAR shall
be exercisable only to the extent that the related Option is exercisable and
shall expire no later than the expiration of the related Option. Upon the
exercise of all or a portion of a Tandem SAR, a Participant shall be required to
forfeit the right to purchase an equivalent portion of the related Option (and,
when a Share is purchased under the related Option, the Participant shall be
required to forfeit an equivalent portion of the Stock Appreciation Right).

Article 8. Restricted Stock

          8.1 Grant of Restricted Stock. An Award of Restricted Stock is a grant
by the Committee of a specified number of Shares to the Participant, which
Shares are subject to forfeiture upon the occurrence of specified events.
Participants shall be awarded Restricted Stock in exchange for consideration not
less than the minimum consideration required by applicable law. Restricted Stock
shall be evidenced by an Award Agreement, which shall conform to the
requirements of the Plan and may contain such other provisions, as the Committee
shall deem advisable.

          8.2 Terms of Restricted Stock Awards. Each Award Agreement evidencing
a Restricted Stock grant shall specify the period(s) of restriction, the number
of Shares of Restricted Stock subject to the Award, the performance, employment
or other conditions (including the termination of a Participant’s Service
whether due to death, disability or other cause) under which the Restricted
Stock may be forfeited to the Company and such other provisions as the Committee
shall determine. Any Restricted Stock granted under the Plan shall be evidenced
in such manner as the Committee may deem appropriate, including book-entry
registration or issuance of a stock certificate or certificates (in which case,
the certificate(s) representing such Shares shall be legended as to sale,
transfer, assignment, pledge or other encumbrances during the Restriction Period
and deposited by the Participant, together with a stock power endorsed in blank,
with the Company, to be held in escrow during the Restriction Period). At the
end of the Restriction Period, the restrictions imposed hereunder and under the
Award Agreement shall lapse with respect to the number of Shares of Restricted
Stock as determined by the Committee, and the legend shall be removed and such
number of Shares delivered to the Participant (or, where appropriate, the
Participant’s legal representative).

          8.3 Voting and Dividend Rights. The Committee shall determine and set
forth in a Participant’s Award Agreement whether or not a Participant holding
Restricted Stock granted hereunder shall have the right to exercise voting
rights with respect to the Restricted Stock during the Restriction Period (the
Committee may require a Participant to grant an irrevocable proxy and power of
substitution) and have the right to receive dividends on the Restricted Stock
during the Restriction Period (and, if so, on what terms).

          8.4 Performance Goals. The Committee may condition the grant of
Restricted Stock or the expiration of the Restriction Period upon the
Participant’s achievement of one or more performance goal(s) specified in the
Award Agreement. If the Participant fails to achieve the specified performance
goal(s) as determined by the Committee in its sole discretion, subject to

--------------------------------------------------------------------------------



Article 10 hereto, the Committee shall not grant the Restricted Stock to such
Participant or the Participant shall forfeit the Award of Restricted Stock to
the Company, as applicable.

          8.5 Section 83(b) Election. If a Participant makes an election
pursuant to Section 83(b) of the Code concerning Restricted Stock, the
Participant shall be required to file promptly a copy of such election with the
Company.

Article 9. Other Stock-Based Awards

          The Committee, in its sole discretion, may grant Awards of Shares and
Awards that are valued, in whole or in part, by reference to, or are otherwise
based on the Fair Market Value of, Shares (the “Other Stock-Based Awards”),
including without limitation, restricted stock units and other phantom awards.
Such Other Stock-Based Awards shall be in such form, and dependent on such
conditions, as the Committee shall determine, including, without limitation, the
right to receive one or more Shares (or the equivalent cash value of such
Shares) upon the completion of a specified period of Service, the occurrence of
an event and/or the attainment of performance objectives, as determined by the
Committee in its sole discretion, subject to Article 10 hereto. Other
Stock-Based Awards may be granted alone or in addition to any other Awards
granted under the Plan. Subject to the provisions of the Plan, the Committee
shall determine to whom and when Other Stock-Based Awards will be made, the
number of Shares to be awarded under (or otherwise related to) such Other
Stock-Based Awards, whether such Other Stock-Based Awards shall be settled in
cash, Shares or a combination of cash and Shares, and all other terms and
conditions of such Awards (including, without limitation, the vesting provisions
thereof and provisions ensuring that all Shares so awarded and issued shall be
fully paid and non-assessable). The vesting period for Other Stock-Based Awards
shall be as determined by the Committee.

Article 10. Performance-Based Compensation

          To the extent permitted by Section 162(m) of the Code, the Committee
is authorized to design any Award so that the amounts or Shares payable or
distributed pursuant to such Award are treated as “qualified performance-based
compensation” within the meaning of Section 162(m) of the Code and related
regulations.

          10.1 Performance Measures. The vesting, crediting and/or payment of
Performance-Based Compensation shall be based on the achievement of objective
performance goals based on one or more of the following Performance Measures (or
such other Performance Measures as may be determined by the Committee): (i)
consolidated earnings before or after taxes (including earnings before interest,
taxes, depreciation and amortization); (ii) net income; (iii) operating income;
(iv) earnings per Share; (v) book value per Share; (vi) return on shareholders’
equity; (vii) expense management; (viii) return on investment; (ix) improvements
in capital structure; (x) profitability of an identifiable business unit or
product; (xi) maintenance or improvement of profit margins; (xii) stock price;
(xiii) market share; (xiv) revenues or sales; (xv) costs; (xvi) cash flow;
(xvii) working capital, (xviii) return on assets, (xix) store openings or
refurbishment plans, (xx) staff training, and (xxi) corporate social
responsibility policy implementation.

--------------------------------------------------------------------------------



                    Any Performance Measure may be (i) used to measure the
performance of the Company and/or any of its Subsidiaries or Affiliates as a
whole, any business unit thereof or any combination thereof against any goal
including past performance or (ii) compared to the performance of a group of
comparable companies, or a published or special index, in each case that the
Committee, in its sole discretion, deems appropriate. Subject to Section 162(m)
of the Code, the Committee may adjust the performance goals (including to
prorate goals and payments for a partial Plan Year) in the event of the
following occurrences: (i) non-recurring events, including divestitures,
spin-offs, or changes in accounting standards or policies; (ii) mergers and
acquisitions; and (iii) financing transactions, including selling accounts
receivable.

          10.2 Establishment of Performance Goals for Covered Employees. No
later than ninety (90) days after the commencement of a Performance Period (but
in no event after twenty-five percent (25%) of such Performance Period has
elapsed), the Committee shall establish in writing: (a) the performance goals
applicable to the Performance Period; (b) the Performance Measures to be used to
measure the performance goals in terms of an objective formula or standard; (c)
the formula for computing the amount of compensation payable to the Participant
if such performance goals are obtained; and (d) the Participants or class of
Participants to which such performance goals apply. The outcome of such
performance goals must be substantially uncertain when the Committee establishes
the goals.

          10.3 Adjustment of Performance-Based Compensation. Awards that are
designed to qualify as Performance-Based Compensation may not be adjusted
upward. The Committee shall retain the sole discretion to adjust such Awards
downward, either on a formula or discretionary basis or any combination, as the
Committee determines.

          10.4 Certification of Performance. Except for Awards that pay
compensation attributable solely to an increase in the value of Shares, no Award
designed to qualify as Performance-Based Compensation shall be vested, credited
or paid, as applicable, with respect to any Participant until the Committee
certifies in writing that the performance goals and any other material terms
applicable to such Performance Period have been satisfied.

          10.5 Each provision of the Plan and each Award Agreement relating to
Performance-Based Compensation shall be construed so that each such Award shall
be “qualified performance-based compensation” within the meaning of Section
162(m) of the Code and related regulations, and any provisions of the Award
Agreement thereof that cannot be so construed shall be disregarded.

Article 11. Compliance with Section 409A of the Code and Section 457A of the
Code

          11.1 General. The Company intends that any Awards be structured in
compliance with, or to satisfy an exemption from, Section 409A of the Code and
all regulations, guidance, compliance programs and other interpretative
authority thereunder (“Section 409A”), such that there are no adverse tax
consequences, interest, or penalties as a result of the payments.
Notwithstanding the Company’s intention, in the event any Award is subject to
Section 409A and potentially subject to any adverse tax consequences thereunder,
the Committee may, in its sole discretion and without a Participant’s prior
consent, amend the Plan and/or Awards, adopt policies and procedures, or take
any other actions (including amendments, policies, procedures

--------------------------------------------------------------------------------



and actions with retroactive effect) as are necessary or appropriate to
(a) exempt the Plan and/or any Award from the application of Section 409A, (b)
preserve the intended tax treatment of any such Award and minimize any adverse
tax consequences of such Award, or (c) comply with the requirements of
Section 409A, including without limitation any such regulations guidance,
compliance programs and other interpretative authority that may be issued after
the date of the grant.

          11.2 Payments to Specified Employees. Notwithstanding any contrary
provision in the Plan or Award Agreement, any payment(s) of nonqualified
deferred compensation (within the meaning of Section 409A) that are otherwise
required to be made under the Plan to a “specified employee” (as defined under
Section 409A) as a result of his or her separation from service (other than a
payment that is not subject to Section 409A) shall be delayed for the first six
(6) months following such separation from service (or, if earlier, the date of
death of the specified employee) and shall instead be paid (in a manner set
forth in the Award Agreement) on the payment date that immediately follows the
end of such six-month period or as soon as administratively practicable
thereafter.

          11.3 Separation from Service. A termination of employment shall not be
deemed to have occurred for purposes of any provision of the Plan or any Award
Agreement providing for the payment of any amounts or benefits that are
considered nonqualified deferred compensation under Section 409A upon or
following a termination of employment, unless such termination is also a
“separation from service” within the meaning of Section 409A and the payment
thereof prior to a “separation from service” would violate Section 409A. For
purposes of any such provision of the Plan or any Award Agreement relating to
any such payments or benefits, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.”

          11.4 Section 457A. The Company intends that any Awards be structured
in compliance with, or to satisfy an exemption from, Section 457A of the Code
(“Section 457A”) and all regulations, guidance, compliance programs and other
interpretative authority thereunder, such that there are no adverse tax
consequences, interest, or penalties as a result of the payments.
Notwithstanding the Company’s intention, in the event any Award is subject to
Section 457A and potentially subject to any adverse tax consequences thereunder,
the Committee may, in its sole discretion and without a Participant’s prior
consent, amend the Plan and/or Awards, adopt policies and procedures, or take
any other actions (including amendments, policies, procedures and actions with
retroactive effect) as are necessary or appropriate to (a) exempt the Plan
and/or any Award from the application of Section 457A, (b) preserve the intended
tax treatment of any such Award and minimize any adverse tax consequences of
such Award, or (c) comply with the requirements of Section 457A, including
without limitation any such regulations, guidance, compliance programs and other
interpretative authority that may be issued after the date of the grant.

Article 12. Adjustments

          12.1 Adjustments in Authorized Shares. In the event of any corporate
event or transaction involving the Company, a Subsidiary and/or an Affiliate
(including, but not limited to, a change in the Shares of the Company or the
capitalization of the Company) such as a

--------------------------------------------------------------------------------



merger, consolidation, reorganization, recapitalization, separation, stock
dividend, stock split, reverse stock split, split up, spin-off, combination of
Shares, exchange of Shares, dividend in kind, amalgamation, or other like change
in capital structure (other than normal cash dividends to shareholders of the
Company), or any similar corporate event or transaction, the Committee, to
prevent dilution or enlargement of Participants’ rights under the Plan, shall
substitute or adjust, in its sole discretion, the number and kind of Shares or
other property that may be issued under the Plan or under particular forms of
Awards, the number and kind of Shares or other property subject to outstanding
Awards, the Option Price, grant price or purchase price applicable to
outstanding Awards, the Annual Award Limits, and/or other value determinations
applicable to the Plan or outstanding Awards.

          12.2 Change of Control. Upon the occurrence of a Change of Control
after the Effective Date, unless otherwise specifically prohibited under
applicable laws or by the rules and regulations of any governing governmental
agencies or national securities exchanges, or unless the Committee shall
determine otherwise in the Award Agreement, the Committee is authorized (but not
obligated) to make adjustments in the terms and conditions of outstanding
Awards, including without limitation the following (or any combination thereof):
(i) continuation or assumption of such outstanding Awards under the Plan by the
Company (if it is the surviving company or corporation) or by the surviving
company or corporation or its parent; (ii) substitution by the surviving company
or corporation or its parent of awards with substantially the same terms for
such outstanding Awards; (iii) accelerated exercisability, vesting and/or lapse
of restrictions under outstanding Awards immediately prior to the occurrence of
such event; (iv) upon written notice, provide that any outstanding Awards must
be exercised, to the extent then exercisable, during a reasonable period of time
immediately prior to the scheduled consummation of the event, or such other
period as determined by the Committee (contingent upon the consummation of the
event), and at the end of such period, such Awards shall terminate to the extent
not so exercised within the relevant period; and (v) cancellation of all or any
portion of outstanding Awards for fair value (as determined in the sole
discretion of the Committee and which may be zero) which, in the case of Options
and Stock Appreciation Rights or similar Awards, may equal the excess, if any,
of the value of the consideration to be paid in the Change of Control
transaction to holders of the same number of Shares subject to such Awards (or,
if no such consideration is paid, Fair Market Value of the Shares subject to
such outstanding Awards or portion thereof being canceled) over the aggregate
Option Price or grant price, as applicable, with respect to such Awards or
portion thereof being canceled.

          12.3 Extraordinary Event. Notwithstanding any other provision of this
Plan, if there is an Extraordinary Event with respect to the Company, the
Committee, in its sole discretion, may provide for accelerated exercisability,
vesting and/or lapse of restrictions of all then outstanding Awards that have
not vested or become exercisable at the time of such Extraordinary Event;
provided, that (A) any spin-off of a division or subsidiary of the Company to
its stockholders and (B) any event that the Board of Directors determines not to
be an Extraordinary Event with respect to the Company, shall not constitute an
Extraordinary Event with respect to the Company. The Committee, in its sole
discretion, may determine that, upon the occurrence of an Extraordinary Event
with respect to the Company, each Award outstanding hereunder shall terminate
within a specified number of days after notice to the holder, and such holder
shall receive with respect to each Share that is subject to an Award (assuming
no exercise) an amount equal to (i) the excess of the Fair Market Value of such
Share over the exercise price per share of

--------------------------------------------------------------------------------



such Option or Stock Appreciation Right (as the case may be), (ii) the Fair
Market Value of such Share in respect of a Restricted Stock Award, or (iii) such
other amount as determined by the Committee in accordance with the terms of the
applicable Award Agreement. Such amount is to be payable in cash, in one or more
kinds of property (including the property, if any, payable in the transaction,
if any) or in a combination thereof, as the Committee, in its sole discretion,
shall determine. The provisions contained in the preceding sentence shall be
inapplicable to an Award granted within six (6) months before the occurrence of
an Extraordinary Event if the holder of such Award is subject to the reporting
requirements of Section 16(a) of the Exchange Act and no exception from
liability under Section 16(b) of the Exchange Act is otherwise available to such
holder.

Article 13. Duration, Amendment, Modification, Suspension, and Termination

          13.1 Duration of the Plan. Unless sooner terminated as provided in
Section 13.2, the Plan shall terminate on the tenth (10th) anniversary of the
Effective Date.

          13.2 Amendment, Modification, Suspension, and Termination of Plan. The
Committee may amend, alter, suspend, discontinue, or terminate (for purposes of
this Section 13.2, an “Action”) the Plan or any portion thereof or any Award (or
Award Agreement) thereunder at any time; provided that no such Action shall be
made, other than as permitted under Article 11 or 12, (i) without shareholder
approval (A) if such approval is necessary to comply with any tax or regulatory
requirement applicable to the Plan, (B) if such Action increases the number of
Shares available under the Plan (other than an increase permitted under Article
5 absent shareholder approval), (C) if such Action results in a material
increase in benefits permitted under the Plan (but excluding increases that are
immaterial or that are minor and to benefit the administration of the Plan, to
take account of any changes in legislation, or to obtain or maintain favorable
tax, exchange, or regulatory treatment for the Company, a Subsidiary, and/or an
Affiliate) or a change in eligibility requirements under the Plan, or (D) for
any Action that results in a reduction of the Option Price or grant price per
Share, as applicable, of any outstanding Options or Stock Appreciation Rights or
cancellation of any outstanding Options or Stock Appreciation Rights in exchange
for cash, or for other Awards, such as other Options or Stock Appreciation
Rights, with an Option Price or grant price per Share, as applicable, that is
less than such price of the original Options or Stock Appreciation Rights, and
(ii) without the written consent of the affected Participant, if such Action
would materially diminish the rights of any Participant under any Award
theretofore granted to such Participant under the Plan; provided, however, that
the Committee may amend the Plan, any Award or any Award Agreement without such
consent of the Participant in such manner as it deems necessary to comply with
applicable laws.

Article 14. General Provisions

          14.1 No Right to Service. The granting of an Award under the Plan
shall impose no obligation on the Company, any Subsidiary or any Affiliate to
continue the Service of a Participant and shall not lessen or affect any right
that the Company, any Subsidiary or any Affiliate may have to terminate the
Service of such Participant. No Participant or other Person shall have any claim
to be granted any Award, and there is no obligation for uniformity of treatment
of Participants, or holders or beneficiaries of Awards. The terms and conditions
of

--------------------------------------------------------------------------------



Awards and the Committee’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant (whether or not
such Participants are similarly situated).

          14.2 Settlement of Awards; Fractional Shares. Each Award Agreement
shall establish the form in which the Award shall be settled. The Committee
shall determine whether cash, Awards, other securities or other property shall
be issued or paid in lieu of fractional Shares or whether such fractional Shares
or any rights thereto shall be rounded, forfeited or otherwise eliminated.

          14.3 Tax Withholding. The Company shall have the power and the right
to deduct or withhold automatically from any amount deliverable under the Award
or otherwise, or require a Participant to remit to the Company, the minimum
statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of the Plan. With respect to required
withholding, Participants may elect (subject to the Company’s automatic
withholding right set out above), subject to the approval of the Committee, to
satisfy the withholding requirement, in whole or in part, by having the Company
withhold Shares having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax that could be imposed on the
transaction.

          14.4 No Guarantees Regarding Tax Treatment. Participants (or their
beneficiaries) shall be responsible for all taxes with respect to any Awards
under the Plan. The Committee and the Company make no guarantees to any Person
regarding the tax treatment of Awards or payments made under the Plan. Neither
the Committee nor the Company has any obligation to take any action to prevent
the assessment of any tax on any Person with respect to any Award under Section
409A of the Code or Section 457A of the Code or otherwise and none of the
Company, any of its Subsidiaries or Affiliates, or any of their employees or
representatives shall have any liability to a Participant with respect thereto.

          14.5 Non-Transferability of Awards. Unless otherwise determined by the
Committee, an Award shall not be transferable or assignable by the Participant
except in the event of his death (subject to the applicable laws of descent and
distribution) and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Affiliate. No transfer shall be permitted for value or
consideration. An award exercisable after the death of a Participant may be
exercised by the legatees, personal representatives or distributees of the
Participant. Any permitted transfer of the Awards to heirs or legatees of the
Participant shall not be effective to bind the Company unless the Committee
shall have been furnished with written notice thereof and a copy of such
evidence as the Committee may deem necessary to establish the validity of the
transfer and the acceptance by the transferee or transferees of the terms and
conditions hereof.

          14.6 Conditions and Restrictions on Shares. The Committee may impose
such other conditions or restrictions on any Shares received in connection with
an Award as it may deem advisable or desirable. These restrictions may include,
but shall not be limited to, a requirement that the Participant hold the Shares
received for a specified period of time or a requirement that a Participant
represent and warrant in writing that the Participant is acquiring the Shares
for investment and without any present intention to sell or distribute such
Shares. The certificates

--------------------------------------------------------------------------------



for Shares may include any legend which the Committee deems appropriate to
reflect any conditions and restrictions applicable to such Shares.

          14.7 Compliance with Law. The granting of Awards and the issuance of
Shares under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies, or any stock
exchanges on which the Shares are admitted to trading or listed, as may be
required. The Company shall have no obligation to issue or deliver evidence of
title for Shares issued under the Plan prior to:

 

 

 

 

(a)

Obtaining any approvals from governmental agencies that the Company determines
are necessary or advisable; and

 

 

 

 

(b)

Completion of any registration or other qualification of the Shares under any
applicable national, state or foreign law or ruling of any governmental body
that the Company determines to be necessary or advisable.

The restrictions contained in this Section 14.7 shall be in addition to any
conditions or restrictions that the Committee may impose pursuant to Section
14.6. The inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, shall relieve
the Company of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.

          14.8 Awards to Non-U.S. Employees or Directors. To comply with the
laws in countries other than the United States in which the Company or any of
its Subsidiaries or Affiliates operates or has Employees or Directors, the
Committee, in its sole discretion, shall have the power and authority to:

 

 

 

 

 

 

(a)

Determine which Subsidiaries or Affiliates shall be covered by the Plan;

 

 

 

 

 

 

(b)

Determine which Employees or Directors outside the United States are eligible to
participate in the Plan;

 

 

 

 

 

 

(c)

Modify the terms and conditions of any Award granted to Employees or Directors
outside the United States to comply with applicable foreign laws;

 

 

 

 

 

 

(d)

Take any action, before or after an Award is made, that it deems advisable to
obtain approval or comply with any necessary local government regulatory
exemptions or approvals; and

 

 

 

 

 

 

(e)

Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 14.8 by the Committee shall be attached to this Plan document as
appendices.


--------------------------------------------------------------------------------



          14.9 Rights as a Shareholder. Except as otherwise provided herein or
in the applicable Award Agreement, a Participant shall have none of the rights
of a shareholder with respect to Shares covered by any Award until the
Participant becomes the record holder of such Shares.

          14.10 Severability. If any provision of the Plan or any Award is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction, or as to any Person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to applicable laws, or if it cannot be so
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, Person, or Award, and the remainder of the
Plan and any such Award shall remain in full force and effect.

          14.11 Unfunded Plan. Participants shall have no right, title, or
interest whatsoever in or to any investments that the Company or any of its
Subsidiaries or Affiliates may make to aid it in meeting its obligations under
the Plan. Nothing contained in the Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, beneficiary,
legal representative, or any other Person. To the extent that any Person
acquires a right to receive payments from the Company under the Plan, such right
shall be no greater than the right of an unsecured general creditor of the
Company. All payments to be made hereunder shall be paid from the general funds
of the Company and no special or separate fund shall be established and no
segregation of assets shall be made to assure payment of such amounts. The Plan
is not subject to the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time.

          14.12 No Constraint on Corporate Action. Nothing in the Plan shall be
construed to (a) limit, impair, or otherwise affect the Company’s right or power
to make adjustments, reclassifications, reorganizations, or changes of its
capital or business structure, or to merge or consolidate, or dissolve,
liquidate, sell, or transfer all or any part of its business or assets, or (b)
limit the right or power of the Company to take any action which such entity
deems to be necessary or appropriate.

          14.13 Successors. All obligations of the Company under the Plan with
respect to Awards granted hereunder shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business or assets of the Company.

          14.14 Governing Law. The Plan and each Award Agreement shall be
governed by the laws of the State of Delaware, excluding any conflicts or choice
of law rule or principle that might otherwise refer construction or
interpretation of the Plan to the substantive law of another jurisdiction.

          14.15 Waiver of Certain Claims. By participating in the Plan, the
Participant waives all and any rights to compensation or damages in consequence
of the termination of his or her office or Service with the Company, any
Subsidiary or Affiliate for any reason whatsoever, whether lawfully or
otherwise, insofar as those rights arise or may arise from his or her ceasing

--------------------------------------------------------------------------------



to have rights under the Plan as a result of such termination, or from the loss
or diminution in value of such rights or entitlements, including by reason of
the operation of the terms of the Plan, any determination by the Board or
Committee pursuant to a discretion contained in the Plan or any Award Agreement
or the provisions of any statute or law relating to taxation.

          14.16 Data Protection. By participating in the Plan, the Participant
consents to the collection, processing, transmission and storage by the Company
in any form whatsoever, of any data of a professional or personal nature which
is necessary for the purposes of introducing and administering the Plan. The
Company may share such information with any Subsidiary or Affiliate, the trustee
of any employee benefit trust, its registrars, trustees, brokers, other third
party administrator or any Person who obtains control of the Company or acquires
the company, undertaking or part-undertaking which employs the Participant,
wherever situated.

          14.17 Effective Date. The Plan shall be effective as of the date of
adoption by the Board, which date is set forth below (the “Effective Date”).

          14.18 Shareholder Approval. The Plan will be submitted for approval by
the shareholders of the Company at an annual meeting or any special meeting of
shareholders of the Company within twelve (12) months of the Effective Date. Any
Awards granted under the Plan prior to such approval of shareholders shall be
effective as of the date of grant, but no such Award may be exercised or settled
and no restrictions relating to any Award may lapse prior to such shareholder
approval, and if shareholders fail to approve the Plan as specified hereunder,
the Plan and any Award shall be terminated and cancelled without consideration.

*               *               *

          This Plan was duly adopted and approved by the Board of Directors of
the Company by resolution at a meeting held on the 1st day of February, 2013.


--------------------------------------------------------------------------------